Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
	One or more relevant neighboring nodes is a relative term which is being interpreted to be nodes in adjacent cells for the purpose of examination.
	In claim 12, “duplex mode change query” and “duplex mode change request” are interpreted to be the same command. 
	In claim 15, the pre-defined rule lacks antecedent basis. Correction requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, 19-21, 23-26, 28-30, 32  are rejected under 35 U.S.C. 103 as being unpatentable over Furuskar et al. (US 2017/0324535 hereafter Furuskar) in view of Liu et al. (US 2017/0302337 hereafter Liu) and further in view of Kim et al. (US 2020/0305157 hereafter Kim).
 
For claim 1, 20, 29,  Furuskar discloses detecting a need to change (S20 Figure 2) a duplex mode in a first network node from a half duplex mode to a full duplex mode (full duplex or half duplex based on estimated influence [0021]); determining one or more relevant neighboring network nodes (20, 30 Figure 1b) of the first network node (10 Figure 1b); determining duplex pairing information of the first network node ([0024] relative interference with neighbor nodes), wherein the duplex pairing information (relative interference) of the first network node (10 Figure 1b) comprises duplex information of the one or more relevant neighboring network nodes (e.g. traffic load of neighbor nodes [0024]) , the duplex information comprising at least information on a current duplex mode ([0027] estimated traffic loads of neighbor nodes) of a corresponding neighboring network node (light or heavily loaded neighbor [0024]) ; using the duplex pairing (relative interference) information of the first network node to determine duplex modes (full duplex [0030]) of the one or more relevant neighboring network nodes (heavily loaded node surrounded by lightly loaded neighbors [0030]); if all of the one or more relevant neighboring network nodes (are lightly loaded [0030]) of the first network node operate in the half duplex mode (node surrounded by lightly loaded nodes [0030]) , causing changing the duplex mode of the first network node to the full duplex mode ([0030] may use full duplex); and in response to the causing changing the duplex mode (S20 Figure 2). 
Furuskar teaches lightly loaded neighbors would allow full duplex mode to be turned on, but does not explicitly teach neighbors running half duplex would cause less interference and therefore cause less load. 
Liu in the same field of full-duplex transmission discloses detecting a need to change a duplex mode in a first network node from a half duplex mode to a full duplex mode ([0036] operable in both full-duplex or half-duplex mode); determining one or more relevant neighboring network nodes of the first network node ([0054] neighbor base stations); determining duplex pairing information of the first network node ([0054] full-duplex), wherein the duplex pairing information (neighbor of full-duplex base station also in full-duplex mode [0054])  of the first network node comprises duplex information (neighbor in full-duplex) of the one or more relevant neighboring network nodes, the duplex information comprising at least information on a current duplex mode (full-duplex) of a corresponding neighboring network node; if all of the one or more relevant neighboring network nodes of the first network node operate in the half duplex mode (inter-base station interference from neighbors operating in half-duplex is lower [0054]), causing changing the duplex mode of the first network node to the full duplex mode (interference load from neighbors is lower if neighbors are operating in half duplex [0054]); 
It would have been obvious to one of ordinary skill in the art to adopt Liu’s teaching that neighbors operating in half-duplex produces less interference which reduces interference to a full-duplex system [0006]. 
Neither Furuskar nor Liu teaches updating information on a current duplex mode when the switch to full-duplex is completed.
Kim discloses detecting a need to change a duplex mode in a first network node from a half duplex mode (HDR [0008]) to a full duplex mode (FDR [0008] after the initial access); determining one or more relevant neighboring network nodes of the first network node ([0074] BS to BS Inter-Link Interference); determining duplex pairing information (inter-link interference) of the first network node (e.g. heterogeneous BSs [0075] Figure 6), if all of the one or more relevant neighboring network nodes of the first network node operate in the half duplex mode (prior to an RRC connection [0008]), causing changing the duplex mode of the first network node to the full duplex mode ([0008] FDR after initial access); and in response to the causing changing the duplex mode (to FDR), causing updating information on a current duplex mode of the first network node (establish layer 3 RRC connection [0050]). 
It would have been obvious to one of ordinary skill in the art to adopt Kim’s teaching of establishing layer 3 messaging once a FDR mode is established when selectively operating in either full-duplex and half-duplex modes [0001]. 
Particularly for claim 20, 29, Furuskar discloses a processor (11), memory(12), computer program code(14 in Figure 4). 

For claim 2, 21, 30 Furuskar discloses wherein the duplex pairing information (relative interference [0024]) of the first network node further comprises bidirectional transmission preference metric (traffic load [0025])  of the first network node and the duplex information of the one or more relevant neighboring network nodes further comprises bidirectional transmission preference metrics of the one or more neighboring network nodes (traffic load of neighbors [0027]). 
For claim 4, 23,  Furuskar discloses retrieving the duplex pairing information of the first network node from a memory (12 Figure 4 [0063]).

 For claim 5, 24, 32, Furuskar and Kim discloses if, after retrieving the duplex pairing information of the first network node (estimate relative interference [0024]), the duplex information for at least one of the one or more relevant neighboring network nodes is unavailable (e.g. mobility Figure 2 Kim), causing sending a duplex pairing request to the at least one of the one or more relevant neighboring network nodes of the first network node; and upon receiving duplex pairing response comprising duplex information from the at least one of the one or more relevant neighboring network nodes (traffic load of neighbor nodes [0024]), establishing duplex pairing relationships (relative interference [0024]) between the first network node and the at least one of the one or more relevant neighboring network nodes by storing the duplex information of the at least one of the one or more relevant neighboring network nodes to the memory (12 Figure 4 [0063]).
 
For claim 6, 25, Kim discloses causing sending information on the changed duplex mode to the one or more relevant neighboring network nodes of the first network node (establish RRC layer 3 connection [0050]); and the duplex pairing request comprises a bidirectional transmission preference metric (co-channel interference Figure 6 [0074]) of the first network node and information on a current duplex mode of the first network node (FDR DL/UL data Figure 11 Kim).

For claim 7, 26, Kim discloses upon receiving from a relevant neighboring network node information on a changed duplex mode (established RRC layer 3 connection), updating, by the first network node (eNB Figure 6) , duplex information on the corresponding relevant neighboring network node (avoid co-channel interference e.g. Figure 12) in the duplex pairing information of the first network node ([0130] e.g. configuring as downlink only to minimize interference). 

For claim 9, 28, Furuskar discloses establishing, in the first network node (eNB), a duplex pairing relationship between the relevant neighboring network node and the first network node by storing duplex information (12 Figure 4 [0063]) of the relevant neighboring network node to the duplex pairing information of the first network node; and causing sending, in the first network node, duplex information of the first network node to the relevant neighboring network node, wherein the duplex information comprises a bidirectional transmission preference metric (traffic load [0025])  and information on a current duplex mode ([0027] estimated traffic loads of neighbor loads).

For claim 19, Furuskar discloses wherein the relevant neighboring network nodes (20, 30 Figure 1b) for the first network node (10 Figure 1b) are determined based on a set of rules relating to measured link performance ([0024] relative interference with neighbor nodes [0026-0028]).

Claims 3, 8, 10, 11, 22, 27, 31, 33, 34, are rejected under 35 U.S.C. 103 as being unpatentable over Furuskar in view of Liu and further in view of Kim and further in view of Choi et al. (US 2009/0296609 hereafter Choi). 

For claim 3, 22, 31, Furuskar and Choi discloses wherein if at least one of the one or more relevant neighboring network nodes of the first network node operates in the full duplex mode, the method further comprises: comparing the bidirectional transmission preference metric ([0026] traffic load) of the first network node and the bidirectional transmission preference metric of each of the one or more relevant neighboring network nodes operating in the full duplex mode ([0027] traffic load of neighbors); using a pre-defined rule ([0028] estimate interference) to determine, based on the comparing, which ones of the network nodes are allowed to operate in the full duplex mode (e.g. [0029] example implementations); and if according to the pre-defined rule at least one of the at least one of the one or more relevant neighboring network nodes of the first network node operating in the full duplex mode is determined not to be allowed ([0031] e.g. lightly loaded node surrounded by heavily loaded nodes) to be in the full duplex mode when the first network node is allowed to be in the full duplex mode, causing sending a request (Figure 6 Choi) for changing the duplex mode from the full duplex mode to the half duplex mode to each of the relevant neighboring network nodes operation in the full duplex mode that are determined not to be allowed to be in the full duplex mode ([0031] lightly loaded node surrounded by heavily neighbor nodes), and upon receiving a message confirming the change of the duplex mode to the half duplex mode from each of the at least one of the at least one of the one or more relevant neighboring network nodes determined not to be allowed to be in the full duplex mode (e.g. 612 Figure 6 Choi), updating the corresponding duplex information in the duplex pairing information (estimate traffic again Figure 2), and if according to the pre-defined rule the first network node is allowed to be in the full duplex mode, causing changing the duplex mode of the first network node to the full duplex mode ([0030]).

For claim 8, 27, Choi discloses receiving, in the first network node (eNB), a request for changing the duplex mode from the full duplex mode to the half duplex mode (704 Figure 7); changing, in the first network node, the duplex mode of the first network node to the half duplex mode (704 Figure 7); and causing sending, by the first network node, information on a changed duplex mode of the first network node to network nodes in duplex pairing relationship (e.g. UE Figure 7) with the first network node.

For claim 10, 33, Choi and Furuskar discloses receiving, in a control network node (S-GW Figure 2B Choi), a duplex mode change query (Figure 6 Choi) from the first network node (eNB), wherein the duplex mode change query comprises the bidirectional transmission preference metric (traffic load [0025 Furuskar])  of the first network node; the causing changing the duplex mode of the first network node to the full duplex mode comprises causing sending, by the control network node (S-GW), a request for changing the duplex mode from the half duplex mode to the full duplex mode (708 Figure 7 Choi) to the first network node and receiving, by the control network node, information on a changed duplex mode (710 Figure 7)  from the first network node ([0084] S-GW responsible for data transmission); and the causing, by the control network node, updating information on a current duplex mode of the first network node comprises updating, in the control network node (S-GW), the corresponding duplex information in the duplex pairing information of the first network node (from half duplex to full duplex 706 to 710 Figure 7 Choi). 

For claim 11, 34,  Furuskar and Choi discloses if, according to the pre-defined rule ([0031 Furuskar] lightly loaded node surrounded by heavily loaded nodes), the first network node is not allowed to be in the full duplex mode (example implementation [0031]) , causing sending, by the control network node (206 Figure 2B), a refusal message to the first network node ([0082] SG-W governs the operation of eNB 202 Figure 2B).

Claims 12-18, 35-37,   are rejected under 35 U.S.C. 103 as being unpatentable over Furuskar in view of Choi.
 
For claim 12, 35, Furuskar discloses detecting, in a first network node, a need to change (S20 Figure 2) a duplex mode in the first network node to a full duplex mode (full duplex based on estimated influence [0021] in estimation module 100 Figure 5), causing sending, in the first network node, a duplex mode change query (estimated traffic of neighbors [0070]) to a control network node (decision module 200 Figure 5); upon receiving duplex mode change request (e.g. neighbors are lightly loaded [0030]) from the control network node (decision module 200 Figure 5), causing changing, in the first network node(10 Figure 1b), the duplex mode (from half duplex) of the first network node to the full duplex mode (use full duplex [0030]);
Furuskar does not explicitly teach a notification when the duplex mode changes.
However, Choi in the same field of changing duplex wireless modes discloses detecting, in a first network node (e.g. 202 Figure 2B eNB), a need to change a duplex mode in the first network node to a full duplex mode (Figure 6 from first mode to second mode); causing sending, in the first network node (eNB), a duplex mode change query (610 switch mode Figure 6)  to a control network node (206 Figure 2B S-GW); upon receiving duplex mode change request (610 Figure 6) from the control network node ([0084] S-GW responsible for data transmission), causing changing, in the first network node (eNB), the duplex mode of the first network node to the full duplex mode (Figure 6 duplex mode switch); and in response to the changing the duplex mode, causing sending, in the first network node (eNB), information on a changed duplex mode to the control network node ([0084] S-GW responsible for handling of transmission of user data between UE and network).
It would have been obvious to adopt Choi’s technique of switching duplex modes with a S-GW to take advantage of operational aspects of both modes [abstract].
Particularly for claim 35, Furuskar discloses a processor (11), memory(12), computer program code(14 in Figure 4).

For claim 13, 36, Choi discloses receiving, in the first network node (eNB from S-GW), a request for changing the duplex mode from the full duplex mode to a half duplex mode (702 to 706 Figure 7); changing, in the first network node, duplex mode of the first network node to the half duplex mode (706 Figure 7); and causing sending, by the first network node, the information on the changed duplex mode of the first network node to the control network node (706 Figure 7 [0084] S-GW responsible for handling of transmission of user data between UE and network).

For claim 14, 37, Choi and Furuskar discloses receiving, in the first network node (eNB), a duplex pairing request (estimate traffic load [0024 Furuskar]) from the control network node (S-GW); and causing sending, in the first network node, duplex information (FD or HD Figure 7 Choi) of the first network node to the control network node, wherein the duplex information comprises a bidirectional transmission preference metric ([0026-0028 Furuskar] estimated traffic load and interference) and information on a current duplex mode (FD or HD Figure 7 Choi).

For claim 15, Furuskar discloses wherein [the] a pre-defined rule defines that only the access node having the lowest or highest bidirectional transmission preference metric value (e.g. isolated node [0032]), depending on the definition of the bidirectional transmission preference metric (traffic load [0025]), is allowed to be in the full duplex mode ([0032] allowed to use full duplex). 

 
For claim 16, Furuskar discloses wherein the bidirectional transmission preference metric (traffic load [0025])  is a neighboring density metric (isolated or not [0032]) or a metric for uplink/downlink traffic symmetry, wherein the neighboring density metric is a metric for quantifying cell density around the cell corresponding to the network node (e.g. isolated node has very little interference from neighbor nodes [0032]).
For claim 17, Furuskar discloses wherein the bidirectional transmission preference metric ([0025] traffic load) is a weighted sum of a plurality of metrics or any other weighted combination of the plurality of metrics ([0038] a certain percentile of an of the estimated traffic loads). 
For claim 18, Furuskar discloses wherein the plurality of metrics comprises at least one of the following group: a neighboring density metric ([0032] isolated node) and a metric for uplink/downlink traffic symmetry, wherein the neighboring density metric is a metric for quantifying cell density around the cell corresponding to the network node ([0032] an isolated node has no neighbors and therefore allowed to use full duplex). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415